1
2
3
4
5
6                             IN THE UNITED STATES DISTRICT COURT
7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
8    UNITED STATES OF AMERICA,                   )      Case №: 1:96-CR-05106-1-NONE
                                                 )
9                    Plaintiff,                  )                    ORDER
                                                 )               APPOINTING COUNSEL
10           vs.                                 )
                                                 )
11   RAYMOND PACHECO                             )
     CASTANEDA,                                  )
12                                               )
                     Defendant.                  )
13
14          The above named Defendant has, under oath, sworn or affirmed as to his financial
15
     inability to employ counsel or has otherwise satisfied this Court that he is financially unable to
16
     obtain counsel and wishes counsel be appointed to represent him. Therefore, in the interests of
17
     justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C. § 3006A,
18
19          IT IS HEREBY ORDERED that Melissa B. Baloian be appointed to represent the above

20   defendant in this case effective nunc pro tunc to March 12, 2020, substituting for the Federal

21   Defenders.
22
            This appointment shall remain in effect until further order of this court.
23
24   Dated: March 13, 2020

25
26
27
28

                                                      -1-
